DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to the prior art rejections of claims 1, 8, and claims dependent thereupon have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Specifically the new grounds of rejection incorporate Ekbladh et al (US Patent 10,447,938 B2) in place of Haskin’s teachings regarding cable routing due to the amended claim language, and as explained in the rejections below Ekbladh teaches routing a cable internally in a support structure from the wall interface to the camera mounting point in order to protect the cable from the environment and potential tampering.
Applicant’s arguments, see page 10, with respect to the double patenting rejections and rejection of claims 13-16 under 35 USC 112(b) have been fully considered and are persuasive.  The provisional double patent rejections of claims 1 and 8 and the indefiniteness rejections of claims 13-16 have been withdrawn. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Jeon in view of Ekbladh et al (US Patent 10,447,938 B2).
With regard to claim 1 and 2: Jeon discloses a camera mount for mounting a camera which comprises a bracket configured to be mounted to a first surface (wall surface 1) where the bracket comprises: a first mounting portion 110 configured to be mounted to the first surface and having a first mounting portion surface (which rests against the wall surface) and an angled portion 120 which has a mounting interface configured to be connected to the first mounting portion (via interface of connector 125 with connector 113 see ¶0048), wherein the angled portion further comprises a camera mounting surface 121 for mounting a camera (camera 131 contained within doorbell 130, see ¶0057-0064), wherein the camera mounting surface is angled with respect to the first mounting portion surface (in order to incline the camera relative to the wall).
Jeon does not disclose that the angled portion includes a cable routing conduit extending from a first opening at the first mounting portion surface to a second opening at a camera mounting surface for passing a camera cable therethrough. 
Ekbladh teaches that is desirable to provide a cable routing pathway though all parts of a mount, running from the connection of the mount at the supporting surface (opening visible in Figure 3, note the shape of the supporting end of the mount appears to be configured to mount to a wall plate) to the camera mounting surface (shown in more detail in Figure 4) because routing the cable internally within the mount elements protects the cable from the environment and prevents tampering with the cable, see column 4 lines 14-19.
It would have been obvious to a person having ordinary skill in the art at the time of filing to have configured the camera mount of Jeon to have internal cable routing, including internal cable routing through the angled portion running from an opening at the connection point with the first mounting surface to the camera mounting surface in order to protect the cable and prevent tampering. 

With regard to claim 8: Jeon discloses a camera mount and camera which comprises: a camera 131 (held within 130, see ¶0057-0064),  a bracket assembly (combination of 110 and 120) configured to be mounted to a first surface (wall surface 1) where the bracket comprises: a first mounting portion 110 configured to be mounted to the first surface and having a first mounting portion surface (which rests against the wall surface) and an angled portion 120 which has a mounting interface configured to be connected to the first mounting portion (via interface of connector 125 with connector 113 see ¶0048), wherein the angled portion further comprises a camera mounting surface 121 for mounting the camera, wherein the camera mounting surface is angled with respect to the first mounting portion surface (in order to incline the camera relative to the wall).
Jeon does not disclose that the angled portion includes a cable routing conduit extending from a first opening at the first mounting portion surface to a second opening at a camera mounting surface for passing a camera cable therethrough. 
Ekbladh teaches that is desirable to provide a cable routing pathway though all parts of a mount, running from the connection of the mount at the supporting surface (opening visible in Figure 3, note the shape of the supporting end of the mount appears to be configured to mount to a wall plate) to the camera mounting surface (shown in more detail in Figure 4) because routing the cable internally within the mount elements protects the cable from the environment and prevents tampering with the cable, see column 4 lines 14-19.
It would have been obvious to a person having ordinary skill in the art at the time of filing to have configured the camera mount of Jeon to have internal cable routing, including internal cable routing through the angled portion running from an opening at Ekbladh teaches that is desirable to provide a cable routing pathway though all parts of a mount, running from the connection of the mount at the supporting surface (opening visible in Figure 3, note the shape of the supporting end of the mount appears to be configured to mount to a wall plate as in Kyle Switch Plates) to the camera mounting surface (shown in more detail in Figure 4) because routing the cable internally within the mount elements protects the cable from the environment and prevents tampering with the cable, see column 4 lines 14-19.
It would have been obvious to a person having ordinary skill in the art at the time of filing to have configured the combination of Jeon and Kyle Switch Plates to have internal cable routing, including internal cable routing through the angled portion running from an opening at the connection point with the first mounting surface to the camera mounting surface in order to protect the cable and prevent tampering. 

Claims 2-7, 9, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Jeon and Ekbladh in further view of Kyle Switch Plates (previously cited).
With regard to claim 2: Jeon does disclose that the first mounting portion may be of a variety of sizes and configurations (Figure 1 shows a circular first mounting portion, Figure 9 a square configuration, and Figure 12 a rectangular configuration, see also ¶0041), but Jeon does not disclose that the first mounting portion is an adapter plate configured to mount to a wall switch plate which comprises mounting holes which align with a plurality of mounting provisions of the wall switch plate.
Kyle Switch Plates indicates that a user may desire to mount a video doorbell such as Jeon to a preexisting junction box by using the mounting hardware of the doorbell as an adapter plate which mounts to a wall switch plate which itself has mounting holes which are configured to align with a plurality of mounting provisions in the junction box (see steps 3 and 4 of Kyle which discuss using a standard wall switch plate with holes that correspond to certain popular spacing between screw holes in junction boxes, and Step 6 which discusses mounting the mounting hardware to that plate using screws to form an adapter which allows mounting of the doorbell to the junction box). 
It would have been obvious to a person having ordinary skill in the art at the time of filing to have configured the first mounting portion of Jeon to be an adapter plate which can be mounted to a wall switch plate by way of appropriately align mounting holes as in Kyle Switch Plates in order to allow the doorbell of Jeon to be mounted to an existing junction box using an easily obtainable standard wall switch plate cover.

With regard to claim 4: Kyle Switch Plates indicates that there exist junction boxes (and corresponding wall switch plate covers) which have the mounting provisions located in different positions (see steps 3 and 4).  It would have been obvious to a person having ordinary skill in the art at the time of filing to have configured the first mounting portion to have holes which correspond with each type of wall switch plate cover in order to allow the first mounting portion to be used on a variety of different wall switch plate covers and junction boxes. 

With regard to claim 5: Jeon and Kyle Switch Plates teaches the inclusion of a wall pate cable route opening in the adapter plate to allow for passage of the wiring required by the doorbell (see step 4 B and Step 7 discussing mulling wires through an opening to reach the attached doorbell).  In combination with the teachings of Ekbladh regarding providing an internal cable routing pathway through the entirety of the mount to the camera mounting position as applied to claim 1 above, this meets the claimed structure. 

With regard to claim 6: Jeon does disclose that the first mounting portion may be of a variety of sizes and configurations (Figure 1 shows a circular first mounting portion, Figure 9 a square configuration, and Figure 12 a rectangular configuration, see also ¶0041), but Jeon does not disclose that the first mounting portion is a wall plate with mounting holes configured to align with mounting provisions of an electrical switch and outlet box.
Kyle Switch Plates indicates that a user may desire to mount a video doorbell such as Jeon to a preexisting junction box (see steps 3 and 4 of Kyle which discuss using a standard wall switch plate with holes that correspond to certain popular spacing between screw holes in junction boxes, and Step 6 which discusses mounting the mounting hardware to that plate using screws to form an adapter which allows mounting of the doorbell to the junction box). 
It would have been obvious to a person having ordinary skill in the art at the time of filing to have configured the first mounting portion of Jeon to have the shape of a wall plate with holes aligned with mounting provisions of a junction box in order to allow the doorbell of Jeon to be mounted to an existing junction box directly, without requiring that the user obtain and modify a separate wall plate.

With regard to claim 7: Jeon and Kyle Switch Plates teaches the inclusion of a wall plate cable route opening in the wall plate to allow for passage of the wiring required by the doorbell, matching up with a cable routing opening in the attached mount (see step 4 B and Step 7 discussing mulling wires through an opening to reach the attached doorbell).  In combination with the teachings of Ekbladh regarding providing an internal cable routing pathway which guides the cable through the entirety of the mount to the camera mounting position as applied to claim 1 above, this meets the claimed structure requirement.


With regard to claim 9: Jeon does disclose that the first mounting portion may be of a variety of sizes and configurations (Figure 1 shows a circular first mounting portion, Figure 9 a square configuration, and Figure 12 a rectangular configuration, see also ¶0041), but Jeon does not disclose that the first mounting portion is an adapter plate configured to mount to a wall switch plate which comprises mounting holes which align with a plurality of mounting provisions of the wall switch plate.
Kyle Switch Plates indicates that a user may desire to mount a video doorbell such as Jeon to a preexisting junction box by using the mounting hardware of the doorbell as an adapter plate which mounts to a wall switch plate which itself has mounting holes which are configured to align with a plurality of mounting provisions in the junction box (see steps 3 and 4 of Kyle which discuss using a standard wall switch plate with holes that correspond to certain popular spacing between screw holes in junction boxes, and Step 6 which discusses mounting the mounting hardware to that plate using screws to form an adapter which allows mounting of the doorbell to the junction box). 
It would have been obvious to a person having ordinary skill in the art at the time of filing to have configured the first mounting portion of Jeon to be an adapter plate which can be mounted to a wall switch plate by way of appropriately align mounting holes as in Kyle Switch Plates in order to allow the doorbell of Jeon to be mounted to an existing junction box using an easily obtainable standard wall switch plate cover.

With regard to claim 13: Jeon does disclose that the first mounting portion may be of a variety of sizes and configurations (Figure 1 shows a circular first mounting portion, Figure 9 a square configuration, and Figure 12 a rectangular configuration, see also ¶0041), but Jeon does not disclose that the first mounting portion is a wall plate with mounting holes configured to align with mounting provisions of an electrical switch and outlet box.
Kyle Switch Plates indicates that a user may desire to mount a video doorbell such as Jeon to a preexisting junction box (see steps 3 and 4 of Kyle which discuss using a standard wall switch plate with holes that correspond to certain popular spacing between screw holes in junction boxes, and Step 6 which discusses mounting the mounting hardware to that plate using screws to form an adapter which allows mounting of the doorbell to the junction box). 
It would have been obvious to a person having ordinary skill in the art at the time of filing to have configured the first mounting portion of Jeon to have the shape of a wall plate with holes aligned with mounting provisions of a junction box in order to allow the doorbell of Jeon to be mounted to an existing junction box directly, without requiring that the user obtain and modify a separate wall plate.

With regard to claim 14: Jeon and Kyle Switch Plates teaches the inclusion of a wall plate cable route opening in the wall plate to allow for passage of the wiring required by the doorbell, matching up with a cable routing opening in the attached mount (see step 4 B and Step 7 discussing mulling wires through an opening to reach the attached doorbell).  In combination with the teachings of Ekbladh regarding providing an internal cable routing pathway which guides the cable through the entirety of the mount to the camera mounting position as applied to claim 1 above, this meets the claimed structure requirement.

Claims 3, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Jeon, Ekbladh, and Kyle Switch Plates in further view of Kasmir et al (US PGPub 2016/0300476 A1, previously cited).
With regard to claim 3: Jeon does disclose that some form of coupling connector is provided between the first mounting portion (which in the combination as applied to claim 2 is an adapter plate) and the angled portion, but does not teach that the first mounting provisions of the first mounting portion are configured to receive a threaded fastener.
Kasmir teaches that it is desirable to provide for a locking mechanism between a mounted base portion and an attached accessory which takes the form of a screw which mates with a corresponding threaded hole.  This configuration allows for the incorporation of a sensing arrangement which allows for the doorbell to be alerted to an attempt to tamper with the doorbell by detaching the doorbell from the mounted position (see ¶0052 and ¶0173-0177) and issue an alert when such a tamper attempt is detected.
It would have been obvious to a person having ordinary skill in the art at the time of filing to have configured the doorbell camera of Jeon and Kyle Switch Plates to have a screw locking mechanism for securing the angled portion to the first mounting portion in order to allow for the components to be fixed together and to allow for detection of attempts to tamper with the positioning of the camera in the doorbell. 

With regard to claim 10: Jeon does disclose that some form of coupling connector is provided between the first mounting portion (which in the combination as applied to claim 9 is an adapter plate) and the angled portion, but does not teach that the first mounting provisions of the first mounting portion are configured to receive a threaded fastener.
Kasmir teaches that it is desirable to provide for a locking mechanism between a mounted base portion and an attached accessory which takes the form of a screw which mates with a corresponding threaded hole.  This configuration allows for the incorporation of a sensing arrangement which allows for the doorbell to be alerted to an attempt to tamper with the doorbell by detaching the doorbell from the mounted position (see ¶0052 and ¶0173-0177) and issue an alert when such a tamper attempt is detected.
It would have been obvious to a person having ordinary skill in the art at the time of filing to have configured the doorbell camera of Jeon and Kyle Switch Plates to have a screw locking mechanism for securing the angled portion to the first mounting portion in order to allow for the components to be fixed together and to allow for detection of attempts to tamper with the positioning of the camera in the doorbell. 

With regard to claim 11: Kyle Switch Plates indicates that there exist junction boxes (and corresponding wall switch plate covers) which have the mounting provisions located in different positions (see steps 3 and 4).  It would have been obvious to a person having ordinary skill in the art at the time of filing to have configured the first mounting portion to have holes which correspond with each type of wall switch plate cover in order to allow the first mounting portion to be used on a variety of different wall switch plate covers and junction boxes. 

With regard to claim 12: Jeon and Kyle Switch Plates teaches the inclusion of a wall plate cable route opening in the wall plate to allow for passage of the wiring required by the doorbell, matching up with a cable routing opening in the attached mount (see step 4 B and Step 7 discussing mulling wires through an opening to reach the attached doorbell).  In combination with the teachings of Ekbladh regarding providing an internal cable routing pathway which guides the cable through the entirety of the mount to the camera mounting position as applied to claim 1 above, this meets the claimed structure requirement.


Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Jeon, Ekbladh, and Kyle Switch Plates as applied to claim 14 above in further view of Fu et al (US Patent 10,827,574 B1).
With regard to claims 15-16: Jeon, Ekbladh, and Kyle Switch Plates do not teach configuration of the camera as a camera body with an angular adjustment bracket, wherein the angular adjustment bracket is mounted to the camera mounting surface of the angled portion and wherein the angular adjustment bracket allows for pivotable adjustment of an angle of the camera with relation to the angled portion, allowing the camera to rotate about 20 degrees with relation to the camera mounting surface.
Fu teaches that it is desirable to configure a camera support used for mounting a camera near the entrance of a home (see column 1 lines 37-40) to allow for rotation of a camera.  This is accomplished by configuring the camera as a camera module 112” which is pivotably supported by the supporting structure. In Fu the pivotable connection allows for adjustment of the camera module in two directions (A1 and A2, see column 25 lines 6-18 and lines 51-60).  In Fu the rotation angle given as an example is for rotation of +/- 40°.
A person having ordinary skill in the art at the time of filing would have found it obvious to configure the camera used in the mounting system of Jeon, Ekbladh, and Kyle Switch Plates to further include a camera which is configured as a camera module pivotalbly connected to the camera body in order to allow for the user to finely aim the camera in a desired direction either up or down or left and right.  Said person would have found the claimed 20° rotation to have been obvious as being within the range of rotation angles which may be needed to aim the camera as indicated by Fu.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


/LEON W RHODES, JR/Examiner, Art Unit 2852